394 U.S. 213 (1969)
LOCAL 182, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA
v.
NATIONAL LABOR RELATIONS BOARD.
No. 958.
Supreme Court of United States.
Decided March 10, 1969.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
John T. Buckley for appellant.
Solicitor General Griswold, Arnold Ordman, Dominick L. Manoli, and Norton J. Come for appellee.
PER CURIAM.
The appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.